                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

 Aaron Murphy,                            )
                                          )
                    Plaintiff,            )
                                          )   No. 3:20-cv-00969JPG
                  -vs-                    )
                                          )
  Wexford Health Sources, Inc.,           )
                                          )
                    Defendant.            )
                     PLAINIFF’S MOTIONS IN LIMINE
       Plaintiffs move the Court in limine as follows:

       1.   To bar evidence of plaintiff’s prior convictions and the nature of those

convictions. Plaintiff has two felony convictions: a 2015 residential burglary case for

which he was incarcerated at the time of the events at issue in this case, and a 2010

drug case. The jury will know that plaintiff was serving time in prison for commit-

ting a crime, but the probative value of the nature of the 2015 case is far outweighed

by its prejudicial effect. The same is true for the 2010 drug case.

       2.    To bar defendants from introducing any undisclosed evidence or wit-

nesses.

       3.   To bar any undisclosed opinion testimony.

                                          Respectfully submitted,
                                      /s/ Kenneth N. Flaxman
                                          KENNETH N. FLAXMAN
                                          ARDC No. 830399
                                          JOEL A. FLAXMAN
                                          200 S Michigan Ave Ste 201
                                          Chicago, IL 60604-2430
                                          (312) 427-3200
                                          attorneys for plaintiff
